Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Merek on 1/12/2021.

1.    (Currently Amended) An underdrain block for use in a filter system for filtering water or wastewater, said underdrain block comprising:

(b)    at least one outer wall having a plurality of openings, at least one bottom wall, and at least one inner wall having a plurality of openings, the inner wall forming , and a secondary chamber formed between the inner wall and the outer wall, said primary chamber being in fluid communication with said secondary chamber through at least one of said plurality of openings in the inner wall, said at least one bottom wall being disposed on a floor of a filter compartment when the underdrain block is installed in the filter compartment;
(c)    said at least one outer wall including a first outer sidewall and a second outer sidewall, said first outer sidewall and said second outer sidewall being inclined inwardly such that said first outer sidewall forms an acute angle with said at least one bottom wall and said second outer sidewall forms an acute angle with said at least one bottom wall; and,


2.    (Currently Amended) An underdrain block as set forth in Claim 1, wherein:
(a) said first sub-chamber is formed in said secondary chamber; and,
(b) said sub-chamber forming member includes a plurality of openings.

3.    (Previously Presented) An underdrain block as set forth in Claim 1, wherein:
(a)    said first sub-chamber is formed in said primary chamber; and,
(b)    said sub-chamber forming wall member includes a plurality of openings.

4. -5.    (Previously Cancelled)

6.    (Currently Amended) An apparatus for use in a filter system for filtering water or wastewater, said apparatus comprising:
(a)    at least one underdrain lateral formed from at least one underdrain block having a plurality of openings  and at least one inner wall having a plurality of openings, the inner wall forming , and a secondary chamber formed between the inner wall and the outer wall, said primary chamber being in fluid communication with said secondary chamber through at least one of said plurality of openings in the inner wall;

(c) a first sub-chamber for receiving and directing a washing fluid, said first sub-chamber being formed in one of said primary chamber and said secondary chamber and wherein said first sub-chamber is formed by at least a portion of said at least one inner wall and a sub-chamber forming member attached to said at least one inner wall, said at least one inner wall and said sub-chamber forming member are formed as separate pieces.

7.    (Currently Amended) An apparatus as set forth in Claim 6, wherein:
(a)    said first sub-chamber is formed in said primary 
(b)    said sub-chamber forming member includes a plurality of openings.

8.    (Previously Presented) An apparatus as set forth in Claim 6, wherein:
(a)    said first sub-chamber is formed in said secondary chamber; and,
(b)    said sub-chamber forming member includes a plurality of openings.

9.–10.   (Previously Cancelled)

11.    (Currently Amended) An apparatus for use in a filter system for filtering water or wastewater, said apparatus comprising:
and a second outer sidewall 
(b) said first outer sidewall and said second outer sidewall each having a plurality of stamped structural strength enhancement portions, each of said plurality of stamped structural strength enhancement portions includes at least a first segment having a top edge, a bottom edge, a front edge, a rear edge, and a shell portion extending between and connecting said top edge, said bottom edge, said front edge and said rear edge, said shell portion being continuous and free of openings, said front edge and said rear edge extending between and being connected to said top edge and said bottom edge, said front edge being offset from a major surface of the corresponding outer sidewall thereby forming an elongated slot extending along a length of said front edge.

12. (Previously Presented) An apparatus as set forth in Claim 11, wherein:
(a) each of said plurality of stamped structural strength enhancement portions includes a second segment, said second segment includes a top edge, a bottom edge, a front edge, a rear edge, and a shell portion extending between and connecting said top edge, said bottom edge, said front edge and said rear edge, said shell portion being continuous and free of openings, and said rear edge of said second segment being offset from a major surface of the corresponding outer sidewall thereby forming an elongated slot which extends along a length of the rear edge of the second segment, wherein liquid exits the elongated slot of said first segment in a direction opposite to a direction liquid exits the elongated slot of said second segment.

13.    (Currently Amended) An apparatus as set forth in Claim 11, further including:
a first inner wall, a second inner wall and a bottom wall forming a primary chamber adjacentformed between said first inner wall and said first outer sidewall, and a first sub-chamber forming member defining a first sub-chamber for receiving and directing a washing fluid, said first sub-chamber being formed in said primary chamber.
.
14.–20.   (Previously Cancelled).

The following is an examiner’s statement of reasons for allowance: 
Medworth (US 5,976,370) is considered the closest prior art, however, the reference fails to teach or suggest:
the first sub-chamber being formed by at least a portion of the at least one inner wall and a sub-chamber forming member attached to the at least one inner wall as recited in instant claims 1 and 6, the limitation “sub-chamber forming member” recited in instant claims 1 and 6 invoking the constraints under 35 U.S.C. 112(f) and corresponding to structural element 414 shown in Figures 44 and 45 and described on lines 9-20 of page 31 of the specification;
the limitation of the first outer sidewall and the second outer sidewall each having a plurality of stamped structural strength enhancement portions, each of the plurality of stamped structural strength enhancement portions including at least a first segment having a top edge, a bottom edge, a front edge, a rear edge, and a shell portion extending between and connecting said top edge, the bottom edge, the front edge and the rear edge, the shell portion being continuous and free of openings, the front edge and the rear edge extending between and being connected to the top edge and the bottom edge, the front edge being offset from a major surface of the corresponding outer sidewall thereby forming an elongated slot extending along a length of the front edge as recited in instant claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773